Exhibit 10.4

EXECUTION VERSION

June 10, 2013

 

To:    Thermo Fisher Scientific Inc.    81 Wyman Street    Waltham,
Massachusetts 02451 From:    Barclays Bank PLC    5 The North Colonnade   
Canary Wharf, London E14 4BB    Facsimile:+44 (20) 777 36461    Telephone: +44
(20) 777 36810    c/o Barclays Capital Inc.    as Agent for Barclays Bank PLC   
745 Seventh Ave.    New York, NY 10019

 

 

Dear Sirs,

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between us on the Trade
Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

 

1. The definitions and provisions contained in the 2000 ISDA Definitions (the
“2000 Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “2002
Definitions” and, together with the 2000 Definitions, the “Definitions”), each
as published by the International Swaps and Derivatives Association, Inc., are
incorporated into this Confirmation. In the event of any inconsistency between
the 2002 Definitions and the 2000 Definitions, the 2002 Definitions will govern.
In the event of any inconsistency between the Definitions and this Confirmation,
this Confirmation will govern.

This Confirmation evidences a complete and binding agreement between Party A and
Party B as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall supplement, form a part of, and be subject to an
agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as if
Party A and Party B had executed an agreement in such form on the Trade Date
(but without any Schedule except for the election of the laws of the State of
New York as the governing law). In the event of any inconsistency between
provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates.
The parties hereby agree that no Transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement. For purposes of
the 2002 Definitions, the Transaction is a Share Forward Transaction.

Party A and Party B each represents to the other that it has entered into the
Transaction in reliance upon such tax, accounting, regulatory, legal, and
financial advice as it deems necessary and not upon any view expressed by the
other.

 

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms:

 

  Party A:    Barclays Bank PLC



--------------------------------------------------------------------------------

  Party B:    Thermo Fisher Scientific Inc.   Trade Date:    June 10, 2013  
Effective Date:    June 12, 2013   Base Amount:    Initially, 1,929,824 Shares.
On each Settlement Date, the Base Amount shall be reduced by the number of
Settlement Shares for such Settlement Date.   Maturity Date:    August 6, 2014
(or, if such date is not a Scheduled Trading Day, the next following Scheduled
Trading Day).   Forward Price:    On the Effective Date, the Initial Forward
Price, and on any other day, the Forward Price as of the immediately preceding
calendar day multiplied by the sum of (i) 1 and (ii) the Daily Rate for such
day; provided that on each Forward Price Reduction Date on or after the
Effective Date, the Forward Price in effect on such date shall be the Forward
Price otherwise in effect on such date, minus the Forward Price Reduction Amount
for such Forward Price Reduction Date.   Initial Forward Price:    USD $83.2770
per Share.   Daily Rate:    For any day, (i)(A) USD-Federal Funds Rate for such
day, minus (B) the Spread, divided by (ii) 365.   USD-Federal Funds Rate    For
any day, the rate set forth for such day opposite the caption “Federal funds”,
as such rate is displayed on the page “FedsOpen <Index> <GO>” on the BLOOMBERG
Professional Service, or any successor page; provided that if no rate appears
for any day on such page, the rate for the immediately preceding day for which a
rate appears shall be used for such day.   Spread:    0.70%   Forward Price
Reduction Date:    June 13, 2013, September 12, 2013, December 12, 2013, March
13, 2014, June 12, 2014 and September 11, 2014.   Forward Price Reduction     
Amount:    For each Forward Price Reduction Date, the Forward Price Reduction
Amount set forth opposite such date on Schedule I.   Shares:    Common Stock,
$1.00 par value per share, of Party B (also referred to herein as the “Issuer”)
(Exchange identifier: “TMO”).   Exchange:    New York Stock Exchange.   Related
Exchange(s):    All Exchanges.

 

2



--------------------------------------------------------------------------------

  Clearance System:    DTC.   Calculation Agent:    Party A. Following any
determination or calculation by the Calculation Agent hereunder, in its capacity
as such, upon a written request by Party B, the Calculation Agent will provide
to Party B a report displaying, in reasonable detail, the basis for such
determination or calculation; provided that the Calculation Agent shall not be
required to disclose any proprietary models or proprietary information used by
it for such determination or calculation.

Settlement Terms:

     Settlement Date:    Any Scheduled Trading Day following the Effective Date
and up to and including the Maturity Date, as designated by (a) Party A pursuant
to “Termination Settlement” below or (b) Party B in a written notice (a
“Settlement Notice”) that satisfies the Settlement Notice Requirements and is
delivered to Party A at least (i) three Scheduled Trading Days prior to such
Settlement Date, which may be the Maturity Date, if Physical Settlement applies,
and (ii) 90 Scheduled Trading Days prior to such Settlement Date, which may be
the Maturity Date, if Cash Settlement or Net Share Settlement applies; provided
that (i) the Maturity Date shall be a Settlement Date if on such date the Base
Amount is greater than zero, (ii) if Physical Settlement applies and a
Settlement Date specified above (including a Settlement Date occurring on the
Maturity Date) is not a Clearance System Business Day, the Settlement Date shall
be the next following Clearance System Business Day and (iii) if Cash Settlement
or Net Share Settlement applies and Party A shall have fully unwound its hedge
during an Unwind Period by a date that is more than three Scheduled Trading Days
prior to a Settlement Date specified above, Party A may, by written notice to
Party B, specify any Scheduled Trading Day prior to such originally specified
Settlement Date as the Settlement Date.   Settlement Shares:    With respect to
any Settlement Date, a number of Shares, not to exceed the Base Amount,
designated as such by Party B in the related Settlement Notice or by Party A
pursuant to “Termination Settlement” below; provided that on the Maturity Date
the number of Settlement Shares shall be equal to the Base Amount on such date.
  Settlement:    Physical Settlement, Cash Settlement or Net Share Settlement,
at the election of Party B as set forth in a Settlement Notice delivered on or
after the Effective Date that satisfies the Settlement Notice Requirements;
provided that Physical Settlement shall apply (i) if no Settlement Method is
validly selected, (ii) with respect to any Settlement Shares in respect of which
Party A is unable, in its commercially reasonable judgment, to unwind its hedge
by the end of the Unwind Period in a manner that, in the commercially reasonable
judgment of Party A, is consistent with the requirements for

 

3



--------------------------------------------------------------------------------

     qualifying for the safe harbor provided by Rule 10b-18 under the Exchange
Act or due to the lack of sufficient liquidity in the Shares on any Exchange
Business Day during the Unwind Period or (iii) to any Termination Settlement
Date (as defined below under “Termination Settlement”).   Settlement Notice     
Requirements:    Notwithstanding any other provision hereof, a Settlement Notice
delivered by Party B that specifies Cash Settlement or Net Share Settlement will
not be effective to establish a Settlement Date or require Cash Settlement or
Net Share Settlement unless Party B delivers to Party A with such Settlement
Notice a representation signed by Party B substantially in the following form:
“As of the date of this Settlement Notice, Party B is not aware of any material
nonpublic information concerning itself or the Shares, and is designating the
date contained herein as a Settlement Date and, if applicable, is electing Cash
Settlement or Net Share Settlement, in each case, in good faith and not as part
of a plan or scheme to evade compliance with the federal securities laws.”  
Unwind Period:    Each Exchange Business Day that is not a Suspension Day during
the period from and including the first Exchange Business Day following the date
Party B validly elects Cash Settlement or Net Share Settlement in respect of a
Settlement Date through the third Scheduled Trading Day preceding such
Settlement Date (or the immediately preceding Exchange Business Day if such
Scheduled Trading Day is not an Exchange Business Day); subject to “Termination
Settlement” below. If any Exchange Business Day during an Unwind Period is a
Disrupted Day, the Calculation Agent shall determine whether (i) such Disrupted
Day is a Disrupted Day in full, in which case the 10b-18 VWAP for such Disrupted
Day shall not be included in the calculation of the Cash Settlement Amount, or
(ii) such Disrupted Day is a Disrupted Day only in part, in which case the
10b-18 VWAP for such Disrupted Day shall be determined by the Calculation Agent
based on Rule 10b-18 eligible transactions in the Shares on such Disrupted Day
effected before the relevant Market Disruption Event occurred and/or after the
relevant Market Disruption Event ended, and the weightings of the 10b-18 VWAP
for each Exchange Business Day during the Unwind Period shall be adjusted in a
commercially reasonable manner by the Calculation Agent for purposes of
determining the Cash Settlement Amount to account for the occurrence of such
Disrupted Day, with such adjustments based on, among other factors, the duration
of any Market Disruption Event and the volume, historical trading patterns and
price of the Shares. In either case, the Calculation Agent shall notify Party A
in writing of (x) the circumstances giving rise to such Disrupted Day and (y)
any such adjustment as soon as reasonably practicable after the occurrence of
such Disrupted Day.

 

4



--------------------------------------------------------------------------------

  Disrupted Day:    The definition of “Disrupted Day” in Section 6.4 of the
Equity Definitions shall be amended by adding the following sentence after the
first sentence: “A Scheduled Trading Day on which a Related Exchange fails to
open during its regular trading session will not be a Disrupted Day if the
Calculation Agent determines that such failure will not have a material impact
on Dealer’s ability to unwind any hedging transactions related to the
Transaction.”   Suspension Day:    Any Exchange Business Day on which Party A
determines based on the advice of counsel that Cash Settlement may violate
applicable securities laws. Party A shall notify Party B if it receives such
advice from its counsel.   Market Disruption Event:    Section 6.3(a)(ii) of the
2002 Definitions is hereby amended by replacing clause (ii) in its entirety with
“(ii) an Exchange Disruption, or” and inserting immediately following clause
(iii) the phrase “; in each case that the Calculation Agent determines is
material.”   Exchange Act:    The Securities Exchange Act of 1934, as amended
from time to time.   Physical Settlement:    On any Settlement Date in respect
of which Physical Settlement applies, Party B shall deliver to Party A through
the Clearance System the Settlement Shares for such Settlement Date, and Party A
shall deliver to Party B, by wire transfer of immediately available funds to an
account designated by Party B, an amount in cash equal to the Physical
Settlement Amount for such Settlement Date, on a delivery versus payment basis.
If, on any Settlement Date, the Shares to be delivered by Party B to Party A
hereunder are not so delivered (the “Deferred Shares”), and a Forward Price
Reduction Date occurs during the period from, and including, such Settlement
Date to, but excluding, the date such Shares are actually delivered to Party A,
then the portion of the Physical Settlement Amount payable by Party A to Party B
in respect of the Deferred Shares shall be reduced by an amount equal to the
Forward Price Reduction Amount for such Forward Price Reduction Date, multiplied
by the number of Deferred Shares.   Physical Settlement Amount:    For any
Settlement Date in respect of which Physical Settlement applies, an amount in
cash equal to the product of (i) the Forward Price on such Settlement Date and
(ii) the number of Settlement Shares for such Settlement Date.   Cash
Settlement:    On any Settlement Date in respect of which Cash Settlement
applies, if the Cash Settlement Amount for such Settlement Date is a positive
number, Party A will pay such Cash Settlement Amount to Party B. If the Cash
Settlement Amount is a negative number, Party B will pay the absolute value of
such Cash Settlement Amount to Party A. Such amounts shall be paid on the
Settlement Date.

 

5



--------------------------------------------------------------------------------

  Cash Settlement Amount:    For any Settlement Date in respect of which Cash
Settlement applies, an amount determined by the Calculation Agent equal to the
difference between (1) the product of (i) (A) the average Forward Price over the
period beginning on, and including, the date that is one Settlement Cycle
following the first day of the applicable Unwind Period and ending on, and
including, such Settlement Date (calculated assuming no reduction to the Forward
Price for any Forward Price Reduction Date that occurs during the Unwind Period,
except as set forth in clause (2) below), minus (B) the average of the 10b-18
VWAP on each Exchange Business Day during such Unwind Period, multiplied by
(ii) the number of Settlement Shares for such Settlement Date, minus (2) the
product of (i) the Forward Price Reduction Amount for any Forward Price
Reduction Date that occurs during such Unwind Period, multiplied by (ii) the
number of Settlement Shares with respect to which Party A has not unwound its
hedge as of such Forward Price Reduction Date.   Net Share Settlement:    On any
Settlement Date in respect of which Net Share Settlement applies, if the number
of Net Share Settlement Shares is a (i) negative number, Party A shall deliver a
number of Shares to Party B equal to the absolute value of the Net Share
Settlement Shares, or (ii) positive number, Party B shall deliver to Party A the
Net Share Settlement Shares; provided that if Party A determines in its good
faith judgment that it would be required to deliver Net Share Settlement Shares
to Party B, Party A may elect to deliver a portion of such Net Share Settlement
Shares on one or more dates prior to the applicable Settlement Date.   Net Share
Settlement Shares:    For any Settlement Date in respect of which Net Share
Settlement applies, a number of Shares equal to (a) the number of Settlement
Shares for such Settlement Date, minus (b) the number of Shares Party A actually
purchases during the Unwind Period for a total purchase price equal to the
difference between (1) the product of (i) the average Forward Price over the
period beginning on, and including, the date that is one Settlement Cycle
following the first day of the applicable Unwind Period and ending on, and
including, such Settlement Date (calculated assuming no reduction to the Forward
Price for any Forward Price Reduction Date that occurs during the Unwind Period,
except as set forth in clause (2) below), multiplied by (ii) the number of
Settlement Shares for such Settlement Date, minus (2) the product of (i) the
Forward Price Reduction Amount for any Forward Price Reduction Date that occurs
during such Unwind Period, multiplied by (ii) the number of Shares with respect
to which Party A has not unwound its hedge as of such Forward Price Reduction
Date.   10b-18 VWAP:    For any Exchange Business Day during the Unwind Period
which is not a Suspension Day, the volume-weighted average price at which the
Shares trade as reported in the composite

 

6



--------------------------------------------------------------------------------

    

transactions for the Exchange on such Exchange Business Day, excluding
(i) trades that do not settle regular way, (ii) opening (regular way) reported
trades on the Exchange on such Exchange Business Day, (iii) trades that occur in
the last ten minutes before the scheduled close of trading on the Exchange on
such Exchange Business Day and ten minutes before the scheduled close of the
primary trading session in the market where the trade is effected, and
(iv) trades on such Exchange Business Day that do not satisfy the requirements
of Rule 10b-18(b)(3), as determined in good faith by the Calculation Agent.
Party B acknowledges that Party A may refer to the Bloomberg Page “TMO <Equity>
AQR SEC” (or any successor thereto), in its discretion, for such Exchange
Business Day to determine the 10b-18 VWAP.

  Settlement Currency:   

USD.

  Failure to Deliver:   

Inapplicable.

Adjustments:

     Method of Adjustment:   

Calculation Agent Adjustment; notwithstanding anything in the 2002 Definitions
to the contrary, the Calculation Agent may make an adjustment pursuant to
Calculation Agent Adjustment to any one or more of the Base Amount, the Forward
Price and any other variable relevant to the settlement or payment terms of the
Transaction to account for the diluting or concentrative effect of the
applicable Potential Adjustment Event on the theoretical value of the Shares or
the Transaction.

  Additional Adjustment:   

If the Calculation Agent determines that the stock loan fee to Party A,
excluding the federal funds rate component payable by the relevant stock lender
to Party A (the “Stock Loan Fee”), over any one month period, of borrowing a
number of Shares equal to the Base Amount to hedge its exposure to the
Transaction exceeds a weighted average rate equal to 50 basis points per annum,
the Calculation Agent shall reduce the Forward Price in order to compensate
Party A for the amount by which the Stock Loan Fee exceeded a weighted average
rate equal to 50 basis points per annum during such period. The Calculation
Agent shall notify Party B prior to making any such adjustment to the Forward
Price and, upon the request of Party B, Party A shall provide an itemized list
of the Stock Loan Fees for the applicable one month period.

  Extraordinary Events:   

In lieu of the applicable provisions contained in Article 12 of the 2002
Definitions, the consequences of any applicable Extraordinary Event (including,
for the avoidance of doubt, any Nationalization, Insolvency, Delisting or Change
In Law), shall be as specified below under the headings “Acceleration Events”
and “Termination Settlement.”

 

7



--------------------------------------------------------------------------------

Account Details:

     Payments to Party A:   

To be advised under separate cover or telephone confirmed prior to each
Settlement Date.

  Payments to Party B:   

To be advised under separate cover or telephone confirmed prior to each
Settlement Date.

  Delivery of Shares to Party A:   

To be advised.

  Delivery of Shares to Party B:   

To be advised.

 

3. Other Provisions:

Conditions to Effectiveness:

The effectiveness of this Confirmation on the Effective Date shall be subject to
(i) the condition that the representations and warranties of Party B contained
in the Underwriting Agreement dated the date hereof among Party B and J.P.
Morgan Securities LLC and Barclays Capital Inc., as Representatives of the
several Underwriters (the “Underwriting Agreement”), and any certificate
delivered pursuant thereto by Party B are true and correct on the Effective Date
as if made as of the Effective Date, (ii) the condition that Party B have
performed all of the obligations required to be performed by it under the
Underwriting Agreement on or prior to the Effective Date, (iii) the condition
that Party B have delivered to Party A an opinion of counsel dated as of the
Effective Date with respect to matters set forth in Section 3(a) of the
Agreement, (iv) the satisfaction of all of the conditions set forth in Section 5
of the Underwriting Agreement and (v) the condition that neither of the
following has occurred (A) Party A (or its affiliate) is unable to borrow and
deliver for sale a number of Shares equal to the Base Amount, or (B) in Party
A’s commercially reasonable judgment either it is impracticable to do so or
Party A (or its affiliate) would incur a Stock Loan Fee of more than a rate
equal to 200 basis points per annum to do so (in which event this Confirmation
shall be effective but the Base Amount for the Transaction shall be the number
of Shares Party A (or an affiliate of Party A) is required to deliver in
accordance with Section 2 of the Underwriting Agreement).

Representations and Agreements of Party B:

Party B (i) has such knowledge and experience in financial and business affairs
as to be capable of evaluating the merits and risks of entering into the
Transaction; (ii) has consulted with its own legal, financial, accounting and
tax advisors in connection with the Transaction; and (iii) is entering into the
Transaction for a bona fide business purpose.

Party B is not and has not been the subject of any civil proceeding of a
judicial or administrative body of competent jurisdiction that could reasonably
be expected to impair materially Party B’s ability to perform its obligations
hereunder.

Party B will by the next succeeding New York Business Day notify Party A upon
obtaining knowledge of the occurrence of any event that would constitute an
Event of Default or a Potential Adjustment Event.

Additional Representations, Warranties and Agreements of Party B: Party B hereby
represents and warrants to, and agrees with, Party A as of the date hereof that:

 

  (a) Any Shares, when issued and delivered in accordance with the terms of the
Transaction, will be duly authorized and validly issued, fully paid and
nonassessable, and the issuance thereof will not be subject to any preemptive or
similar rights.

 

8



--------------------------------------------------------------------------------

  (b) Party B has reserved and will keep available at all times, free from
preemptive rights, out of its authorized but unissued Shares, solely for the
purpose of issuance upon settlement of the Transaction as herein provided, the
full number of Shares as shall be issuable at such time upon settlement of the
Transaction. All Shares so issuable shall, upon such issuance, be accepted for
listing or quotation on the Exchange.

 

  (c) Party B agrees to provide Party A at least 30 days’ written notice (an
“Issuer Repurchase Notice”) prior to executing any repurchase of Shares by Party
B or any of its subsidiaries (or entering into any contract that would require,
or give the option to, Party B or any of its subsidiaries, to purchase or
repurchase Shares), whether out of profits or capital or whether the
consideration for such repurchase is cash, securities or otherwise (an “Issuer
Repurchase”), that alone or in the aggregate would result in the Base Amount
Percentage (as defined below) being greater by 0.5% or more than the Base Amount
Percentage at the time of the immediately preceding Issuer Repurchase Notice (or
in the case of the first such Issuer Repurchase Notice, greater than the Base
Amount Percentage as of the later of the date hereof or the immediately
preceding Settlement Date, if any). The “Base Amount Percentage” as of any day
is the fraction (1) the numerator of which is the sum of (i) the Base Amount,
and (ii) the “Base Amount,” as such term is defined in the confirmation dated as
of June 6, 2013 between Party A and Party B relating to a substantially
identical forward transaction with respect to 12,865,497 Shares (the “Base
Confirmation”), and (2) the denominator of which is the number of Shares
outstanding on such day.

 

  (d) No filing with, or approval, authorization, consent, license registration,
qualification, order or decree of, any court or governmental authority or
agency, domestic or foreign, is necessary or required for the execution,
delivery and performance by Party B of this Confirmation and the consummation of
the Transaction (including, without limitation, the issuance and delivery of
Shares on any Settlement Date) except (i) such as have been obtained under the
Securities Act of 1933, as amended (the “Securities Act”), and (ii) as may be
required to be obtained under state securities laws.

 

  (e) Party B agrees not to make any Issuer Repurchase if, immediately following
such Issuer Repurchase, the Base Amount Percentage would be equal to or greater
than 9.5%.

 

  (f) Party B is not insolvent, nor will Party B be rendered insolvent as a
result of the Transaction.

 

  (g) Neither Party B nor any of its affiliated purchasers (within the meaning
of Rule 10b-18 under the Exchange Act) shall take or refrain from taking any
action (including, without limitation, any direct purchases by Party B or any of
its affiliates or any purchases by a party to a derivative transaction with
Party B or any of its affiliated purchasers (within the meaning of Rule 10b-18
under the Exchange Act)), either under this Confirmation, under an agreement
with another party or otherwise, that might cause any purchases of Shares by
Party A or any of its affiliates in connection with any Cash Settlement or Net
Share Settlement of the Transaction not to meet the requirements of the safe
harbor provided by Rule 10b-18 under the Exchange Act if such purchases were
made by Party B.

 

  (h) Party B will not engage in any “distribution” (as defined in Regulation M
under the Exchange Act (“Regulation M”)) that would cause a “restricted period”
(as defined in Regulation M) to occur during any Unwind Period.

 

  (i) Party B is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended).

 

9



--------------------------------------------------------------------------------

  (j) In addition to any other requirements set forth herein, Party B agrees not
to elect Cash Settlement or Net Share Settlement if, in the reasonable judgment
of either Party A or Party B, such settlement or Party A’s related market
activity would result in a violation of the U.S. federal securities laws or any
other federal or state law or regulation applicable to Party B.

 

  (k) Party B (i) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (ii) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (iii) has
total assets of at least $50 million as of the date hereof.

 

  (l) Party B acknowledges and agrees that:

 

  (i) during the term of the Transaction, Party A and its Affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to the Transaction;

 

  (ii) Party A and its Affiliates may also be active in the market for the
Shares and Share-linked transactions other than in connection with hedging
activities in relation to the Transaction;

 

  (iii) Party A shall make its own determination as to whether, when or in what
manner any hedging or market activities in Party B’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the 10b-18 VWAP;

 

  (iv) any market activities of Party A and its Affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and the 10b-18 VWAP, each in a manner that may be adverse to Party
B; and

 

  (v) the Transaction is a derivatives transaction in which it has granted Party
A the right, under certain circumstances, to receive cash or Shares, as the case
may be; Party A may purchase Shares for its own account at an average price that
may be greater than, or less than, the effective price paid by Party B under the
terms of the Transaction.

Covenant of Party B:

The parties acknowledge and agree that any Shares delivered by Party B to Party
A on any Settlement Date will be newly issued Shares and when delivered by Party
A (or an affiliate of Party A) to securities lenders from whom Party A (or an
affiliate of Party A) borrowed Shares in connection with hedging its exposure to
the Transaction will be freely saleable without further registration or other
restrictions under the Securities Act, in the hands of those securities lenders,
irrespective of whether such stock loan is effected by Party A or an affiliate
of Party A; provided that such Shares may be subject to resale restrictions if
the status of any such securities lender would cause any such resale
restrictions to apply by virtue of its share ownership in Party B, status as an
“affiliate” of Party B or otherwise. Accordingly, Party B agrees that the Shares
that it delivers to Party A on each Settlement Date will not bear a restrictive
legend and that such Shares will be deposited in, and the delivery thereof shall
be effected through the facilities of, the Clearance System.

 

10



--------------------------------------------------------------------------------

Covenants of Party A:

 

  (a) Unless the provisions set forth below under “Private Placement Procedures”
shall be applicable, Party A shall use any Shares delivered by Party B to Party
A on any Settlement Date to return to securities lenders to close out open Share
loans created by Party A or an affiliate of Party A in the course of Party A’s
or such affiliate’s hedging activities related to Party A’s exposure under this
Confirmation.

 

  (b) In connection with bids and purchases of Shares in connection with any
Cash Settlement or Net Share Settlement of the Transaction, Party A shall use
its commercially reasonable efforts to conduct its activities, or cause its
affiliates to conduct their activities, in a manner consistent with the
requirements of the safe harbor provided by Rule 10b-18 under the Exchange Act,
as if such provisions were applicable to such purchases.

Insolvency Filing:

Notwithstanding anything to the contrary herein, in the Agreement or in the
Definitions, upon any Insolvency Filing in respect of the Issuer, the
Transaction shall automatically terminate on the date thereof without further
liability of either party to this Confirmation to the other party (except for
any liability in respect of any breach of representation or covenant by a party
under this Confirmation prior to the date of such Insolvency Filing).

The parties hereto agree and acknowledge that (1) at any point prior to any
Insolvency Filing in respect of the Issuer, Party B shall have the unilateral
right to elect Physical Settlement of this Transaction pursuant to the
provisions set forth above under the heading “Settlement Terms”; and (2) the
Transaction shall automatically terminate on the date of any Insolvency Filing
pursuant to the provisions set forth in the immediately preceding paragraph
solely to the extent that Party B failed to elect Physical Settlement of the
Transaction pursuant to the provisions set forth above under the heading
“Settlement Terms” prior to the relevant Insolvency Filing.

Acceleration Events:

The following events shall each constitute an “Acceleration Event”:

 

  (a) Stock Borrow Events. After using commercially reasonable efforts (i) Party
A (or its affiliate) is unable to hedge Party A’s exposure to the Transaction
because of the lack of sufficient Shares being made available for Share
borrowing by lenders, or (ii) Party A (or its affiliate) would incur a Stock
Loan Fee to borrow Shares to hedge its exposure to the Transaction that is
greater than a rate equal to 200 basis points per annum (a “Stock Borrow
Event”);

 

  (b) Dividends and Other Distributions. On any day occurring after June 6, 2013
and prior to the Maturity Date Party B declares a distribution, issue or
dividend to existing holders of the Shares of (i) any cash dividend to the
extent all cash dividends having an ex-dividend date during the period from and
including any Forward Price Reduction Date (with the Trade Date being a Forward
Price Reduction Date for purposes of this clause (b) only) to but excluding the
next subsequent Forward Price Reduction Date exceeds, on a per Share basis, the
Forward Price Reduction Amount set forth opposite the first date of any such
period on Schedule I (and, for the avoidance of doubt, the ex-dividend date of
any cash dividend, and not the declaration date of such cash dividend, shall be
used for purposes of determining the appropriate period to which a Forward Price
Reduction Amount relates) or (ii) share capital or securities of another issuer
acquired or owned (directly or indirectly) by Party B as a result of a spin-off
or other similar transaction or (iii) any other type of securities (other than
Shares), rights or warrants or other assets, for payment (cash or other
consideration) at less than the prevailing market price as determined by Party
A; provided, however, to the extent the declaration of a distribution, issue or
dividend contemplated by this clause (b) would also be considered to be the type
of event to which Calculation Agent Adjustment would apply as specified under
“Adjustments—Method of Adjustment” above, the provisions of this clause (b) will
apply and Calculation Agent Adjustment shall not apply;

 

11



--------------------------------------------------------------------------------

  (c) ISDA Early Termination Date. Either Party A or Party B has the right to
designate an Early Termination Date pursuant to Section 6 of the Agreement;

 

  (d) Other ISDA Events. The announcement of any event that if consummated,
would result in an Extraordinary Event (and, for the avoidance of doubt, no
Additional Disruption Event shall be applicable with respect to the definition
of Extraordinary Event contained in the 2002 Definitions) or the occurrence of
any Change in Law or a Delisting; provided that in case of a Delisting, in
addition to the provisions of Section 12.6(a)(iii) of the 2002 Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the American Stock Exchange, the NASDAQ Global
Select Market or the NASDAQ Global Market (or their respective successors); and
provided further that the definition of “Change in Law” provided in
Section 12.9(a)(ii) of the Equity Definitions is hereby amended by (i) inserting
the parenthetical “(including, for the avoidance of doubt and without
limitation, adoption or promulgation of new regulations authorized or mandated
by existing statute)” at the end of clause (A) thereof, (ii) replacing the
phrase “the interpretation” in the third line thereof with the phrase “or public
announcement of the formal or informal interpretation,” and (iii) immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by Party A on the Trade Date”; or

 

  (e) Ownership Event. In the commercially reasonable judgment of Party A, on
any day, the Share Amount for such day exceeds the Post-Effective Limit for such
day (if any applies).

For purposes of clause (e) above, the “Share Amount” as of any day is the number
of Shares that Party A and any person whose ownership position would be
aggregated with that of Party A (Party A or any such person, a “Party A Person”)
under any law, rule, regulation or regulatory order that for any reason becomes
applicable to ownership of Shares after the Trade Date (“Applicable Laws”),
owns, beneficially owns, constructively owns, controls, holds the power to vote
or otherwise meets a relevant definition of ownership of under the Applicable
Laws, as determined by Party A in its reasonable discretion. The “Post-Effective
Limit” means (x) the minimum number of Shares that would give rise to reporting
or registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Party A Person, or would result in an
adverse effect on a Party A Person, under the Applicable Laws, as determined by
Party A in its reasonable discretion, minus (y) 1% of the number of Shares
outstanding.

Party A represents and warrants to and agrees with Party B that (i) Party A does
not know on the Trade Date of any event or circumstance that will cause the
Share Amount to exceed the Post Effective Limit on any day during the term of
the Transaction and (ii) Party A will not knowingly cause the Share Amount to
exceed the Post-Effective Limit on any day during the term of this Transaction
for the sole purpose of causing the occurrence of an Acceleration Event.

Termination Settlement:

Upon the occurrence of any Acceleration Event, Party A shall have the right to
designate, upon at least three Scheduled Trading Days’ notice (or, in the case
of any Acceleration Event arising out of a Stock Borrow Event, upon at least two
Scheduled Trading Days’ notice), any Scheduled Trading Day following such
occurrence to be a Settlement Date hereunder (a “Termination Settlement Date”)
to which Physical Settlement shall apply, and to select the number of Settlement
Shares relating to such Termination Settlement Date; provided that (i) in the
case of an Acceleration Event arising out of an Ownership Event, the number of
Settlement Shares so designated by Party A shall not exceed the number of Shares
necessary to reduce the Share Amount to the Post-Effective Limit

 

12



--------------------------------------------------------------------------------

and (ii) in the case of an Acceleration Event arising out of a Stock Borrow
Event the number of Settlement Shares so designated by Party A shall not exceed
the number of Shares as to which such Stock Borrow Event exists. If, upon
designation of a Termination Settlement Date by Party A pursuant to the
preceding sentence, Party B fails to deliver the Settlement Shares relating to
such Termination Settlement Date when due or otherwise fails to perform
obligations within its control in respect of the Transaction, it shall be an
Event of Default with respect to Party B and Section 6 of the Agreement shall
apply. If an Acceleration Event occurs during an Unwind Period relating to a
number of Settlement Shares to which Cash Settlement or Net Share Settlement
applies, then on the Termination Settlement Date relating to such Acceleration
Event, notwithstanding any election to the contrary by Party B, Cash Settlement
or Net Share Settlement shall apply to the portion of the Settlement Shares
relating to such Unwind Period as to which Party A has unwound its hedge and
Physical Settlement shall apply in respect of (x) the remainder (if any) of such
Settlement Shares and (y) the Settlement Shares designated by Party A in respect
of such Termination Settlement Date.

Private Placement Procedures

If Party B is unable to comply with the provisions of “Covenant of Party B”
above because of a change in law or a change in the policy of the Securities and
Exchange Commission or its staff, or Party A otherwise determines that in its
reasonable opinion any Settlement Shares to be delivered to Party A by Party B
may not be freely returned by Party A or its affiliates to securities lenders as
described under “Covenant of Party B” above, then delivery of any such
Settlement Shares (the “Restricted Shares”) shall be effected pursuant to Annex
A hereto, unless waived by Party A.

Rule 10b5-1:

It is the intent of Party A and Party B that following any election of Cash
Settlement or Net Share Settlement by Party B, the purchase of Shares by Party A
during any Unwind Period comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) of the Exchange Act and that this Confirmation shall be
interpreted to comply with the requirements of Rule 10b5-1(c).

Party B acknowledges that (i) during any Unwind Period Party B does not have,
and shall not attempt to exercise, any influence over how, when or whether to
effect purchases of Shares by Party A (or its agent or affiliate) in connection
with this Confirmation and (ii) Party B is entering into the Agreement and this
Confirmation in good faith and not as part of a plan or scheme to evade
compliance with federal securities laws including, without limitation, Rule
10b-5 promulgated under the Exchange Act.

Party B hereby agrees with Party A that during any Unwind Period Party B shall
not communicate, directly or indirectly, any Material Non-Public Information (as
defined herein) to any EDG Personnel (as defined below). For purposes of the
Transaction, “Material Non-Public Information” means information relating to
Party B or the Shares that (a) has not been widely disseminated by wire service,
in one or more newspapers of general circulation, by communication from Party B
to its shareholders or in a press release, or contained in a public filing made
by Party B with the Securities and Exchange Commission and (b) a reasonable
investor might consider to be of importance in making an investment decision to
buy, sell or hold Shares. For the avoidance of doubt and solely by way of
illustration, information should be presumed “material” if it relates to such
matters as dividend increases or decreases, earnings estimates, changes in
previously released earnings estimates, significant expansion or curtailment of
operations, a significant increase or decline of orders, significant merger or
acquisition proposals or agreements, significant new products or discoveries,
extraordinary borrowing, major litigation, liquidity problems, extraordinary
management developments, purchase or sale of substantial assets, or other
similar information For purposes of the Transaction, “EDG Personnel” means any
employee of Party A or its affiliates who is directly involved with the hedging
of and trading with respect to the

 

13



--------------------------------------------------------------------------------

Transaction, it being agreed that each of David Levin, Paul Robinson, Marcus
Weickel, Bo Diamond, Alexander Mielke, Matthew Danton, Anna Shearer or any other
person identified by any of the foregoing or any member of the Party A legal
department in writing after the Trade Date are not directly involved with such
activities.

Maximum Share Delivery:

Notwithstanding any other provision of this Confirmation, in no event will Party
B be required to deliver on any Settlement Date, whether pursuant to Physical
Settlement, Net Share Settlement, Termination Settlement or any Private
Placement Settlement, more than a number of Shares equal to twice the initial
Base Amount to Party A, subject to reduction by the amount of any Shares
delivered by Party B on any prior Settlement Date.

Transfer and Assignment:

Party A may assign or transfer any of its rights or delegate any of its duties
hereunder without the prior written consent of Party B, to any of Party A’s
Affiliates whose obligations hereunder and under the Agreement are guaranteed by
the ultimate parent of Party A, or to any of Party A’s Affiliates with a credit
rating at the time of such transfer or assignment at least equal to the credit
rating of the ultimate parent of Party A, so long as (1) such transferee or
assignee is organized under the laws of the United States, any State thereof or
the District of Columbia, (2) Party B will not be required to pay to the
transferee an amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
of the Agreement greater than the amount in respect of which Party B would have
been required to pay Party A in the absence of such transfer or assignment, and
(3) Party B will not receive a payment from which an amount has been withheld or
deducted on account of a Tax under Section 2(d)(i) of the Agreement in excess of
that which Party A would have been required to so withhold or deduct in the
absence of such transfer or assignment. Notwithstanding any other provision in
this Confirmation to the contrary requiring or allowing Party A to purchase,
sell, receive or deliver any Shares or other securities to or from Party B,
Party A may designate any of its affiliates to purchase, sell, receive or
deliver such Shares or other securities and otherwise to perform Party A’s
obligations in respect of the Transaction and any such designee may assume such
obligations. Party A shall be discharged of its obligations to Party B solely to
the extent of any such performance.

Matters Relating to Agent:

Each of Party A and Party B acknowledges to and agrees with the other party
hereto and to and with Barclays Capital Inc., as agent (the “Agent”), that
(i) the Agent is acting as agent for Party A under the Transaction pursuant to
instructions from such party, (ii) the Agent is not a principal or party to the
Transaction, and may transfer its rights and obligations with respect to the
Transaction, (iii) the Agent shall have no responsibility, obligation or
liability, by way of issuance, guaranty, endorsement or otherwise in any manner
with respect to the performance of either party under the Transaction,
(iv) Party A and the Agent have not given, and Party B is not relying (for
purposes of making any investment decision or otherwise) upon, any statements,
opinions or representations (whether written or oral) of Party A or the Agent,
other than the representations expressly set forth in this Confirmation or the
Agreement, and (v) each party agrees to proceed solely against the other party,
and not the Agent, to collect or recover any money or securities owed to it in
connection with the Transaction. Each party hereto acknowledges and agrees that
the Agent is an intended third party beneficiary hereunder. Party B acknowledges
that the Agent is an affiliate of Party A. Party A will be acting for its own
account in respect of this Confirmation and the Transaction contemplated
hereunder.

 

14



--------------------------------------------------------------------------------

Method of Delivery:

Whenever delivery of funds or other assets is required hereunder by or to Party
B, such delivery shall be effected through the Agent. In addition, all notices,
demands and communications of any kind relating to the Transaction between Party
A and Party B shall be transmitted exclusively through Agent.

Regulatory Provisions:

The time of dealing for the Transaction will be confirmed by Party A upon
written request by Party B. The Agent will furnish to Party B upon written
request a statement as to the source and amount of any remuneration received or
to be received by the Agent in connection with the Transaction.

Indemnity

Party B agrees to indemnify Party A and its affiliates and their respective
directors, officers, agents and controlling parties (Party A and each such
affiliate or person being an “Indemnified Party”) from and against any and all
losses, claims, damages and liabilities, joint and several, incurred by or
asserted against such Indemnified Party (i) for the violation of federal or
state securities laws that arise out of, are in connection with, or relate to,
the execution or delivery of this Confirmation or the performance by the parties
hereto of their respective obligations under the Transaction, or (ii) arising
out of, in connection with or relating to any breach of any covenant or
representation made by Party B in this Confirmation or the Agreement and, in
each case, will reimburse any Indemnified Party for all reasonable expenses
(including reasonable legal fees and expenses) as they are incurred in
connection with the investigation of, preparation for, or defense of any pending
or threatened claim or any action or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto. Party B will not be liable under
this Indemnity paragraph to the extent that any loss, claim, damage, liability
or expense is found in a final and nonappealable judgment by a court to have
resulted from an Indemnified Party’s breach of this Confirmation or Party A’s
gross negligence or willful misconduct.

Notice

 

Non-Reliance:

   Applicable

Additional Acknowledgments:

   Applicable

Agreements and Acknowledgments

Regarding Hedging Activities:

   Applicable

 

4. The Agreement is further supplemented by the following provisions:

No Collateral or Setoff.:

Notwithstanding Section 6(f) or any other provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Party B
hereunder are not secured by any collateral. Obligations under the Transaction
shall not be set off against any other obligations of the parties, whether
arising under the Agreement, this Confirmation, under any other agreement
between the parties hereto, by operation of law or otherwise, and no other
obligations of the parties shall be set off against obligations under the
Transaction, whether arising under the Agreement, this Confirmation, under any
other agreement between the parties hereto, by operation of law or otherwise,
and each party hereby waives any such right of setoff. In calculating any
amounts under Section 6(e) of the Agreement, notwithstanding anything to the
contrary in the Agreement, (a) separate amounts shall be calculated as set forth
in such Section 6(e) with respect to (i) the Transaction and (ii) all other
Transactions, and (b) such separate amounts shall be payable pursuant to
Section 6(d)(ii) of the Agreement.

 

15



--------------------------------------------------------------------------------

Delivery of Cash:

For the avoidance of doubt, nothing in this Confirmation shall be interpreted as
requiring Party B to deliver cash in respect of the settlement of the
Transaction, except (i) in circumstances where the cash settlement thereof is
within Party B’s control (including, without limitation, where Party B so elects
to deliver cash or fails timely to deliver Shares in respect of such settlement)
or (ii) in those circumstances in which holders of the Shares in exchange for
their Shares would also receive cash.

Status of Claims in Bankruptcy:

Party A acknowledges and agrees that this confirmation is not intended to convey
to Party A rights with respect to the transactions contemplated hereby that are
senior to the claims of common stockholders in any U.S. bankruptcy proceedings
of Party B; provided, however, that nothing herein shall limit or shall be
deemed to limit Party A’s right to pursue remedies in the event of a breach by
Party B of its obligations and agreements with respect to this Confirmation and
the Agreement; and provided further, that nothing herein shall limit or shall be
deemed to limit Party A’s rights in respect of any transaction other than the
Transaction.

Limit on Beneficial Ownership:

Notwithstanding any other provisions hereof, Party A shall not have the “right
to acquire” (within the meaning of NYSE Rule 312.04(g)) Shares hereunder and
Party A shall not be entitled to take delivery of any Shares deliverable
hereunder (in each case, whether in connection with the purchase of Shares on
any Settlement Date or any Termination Settlement Date, any Private Placement
Settlement or otherwise) to the extent (but only to the extent) that, after such
receipt of any Shares hereunder, and after taking into account any Shares or any
other class of voting securities of Party B concurrently deliverable to Party A
pursuant to the Base Confirmation, (i) the Share Amount would exceed the
Post-Effective Limit or (ii) Party A and each person subject to aggregation of
Shares with Party A under Section 13 or Section 16 of the Exchange Act and rules
promulgated thereunder (the “Party A Group”) would directly or indirectly
beneficially own (as such term is defined for purposes of Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder) in excess of
the lesser of (A) 7.5% of the then outstanding Shares or (B) 17,646,222 Shares
(the “Threshold Number of Shares”). Any purported delivery hereunder shall be
void and have no effect to the extent (but only to the extent) that, after such
delivery, and after taking into account any Shares or any other class of voting
securities of Party B concurrently deliverable to Party A pursuant to the Base
Confirmation, (i) the Share Amount would exceed the Post-Effective Limit or
(ii) Party A Group would directly or indirectly so beneficially own in excess of
the Threshold Number of Shares. If any delivery owed to Party A hereunder is not
made, in whole or in part, as a result of this provision, Party B’s obligation
to make such delivery shall not be extinguished and Party B shall make such
delivery as promptly as practicable after, but in no event later than one
Exchange Business Day after, Party A gives notice to Party B that, after such
delivery, and after taking into account any Shares or any other class of voting
securities of Party B concurrently deliverable to Party A pursuant to the Base
Confirmation, (i) the Share Amount would not exceed the Post-Effective Limit and
(ii) Party A Group would not directly or indirectly so beneficially own in
excess of the Threshold Number of Shares.

In addition, notwithstanding anything herein to the contrary, if any delivery
owed to Party A hereunder is not made, in whole or in part, as a result of the
immediately preceding paragraph, Party A shall be permitted to make any payment
due in respect of such Shares to Party B in two or more tranches that correspond
in amount to the number of Shares delivered by Party B to Party A pursuant to
the immediately preceding paragraph.

 

16



--------------------------------------------------------------------------------

Wall Street Transparency and Accountability Act:

In connection with Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), the parties hereby agree that neither the
enactment of WSTAA or any regulation under the WSTAA, nor any requirement under
WSTAA or an amendment made by WSTAA, shall limit or otherwise impair either
party’s otherwise applicable rights to terminate, renegotiate, modify, amend or
supplement this Confirmation or the Agreement, as applicable, arising from a
termination event, force majeure, illegality, increased costs, regulatory change
or similar event under this Confirmation, the 2002 Definitions incorporated
herein, or the Agreement (including, but not limited to, rights arising from any
Acceleration Event or Illegality (as defined in the Agreement)).

Miscellaneous:

 

  (a) Addresses for Notices. For the purpose of Section 12(a) of the Agreement:

Address for notices or communications to Party A:

 

  Barclays Bank PLC   c/o Barclays Capital Inc.   745 Seventh Ave.   New York,
NY 10019   Attn:    Paul Robinson   Telephone:    (+1) 212-526-0111   Facsimile:
   (+1) 917-522-0458

Address for notices or communications to Party B:

 

  Address:    Thermo Fisher Scientific Inc.      81 Wyman Street      Waltham,
Massachusetts 02451   Facsimile:    (781) 622-1283   Attention:    Seth H.
Hoogasian

 

  (b) Waiver of Right to Trial by Jury. Each party waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding relating to this Confirmation. Each party
(i) certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Confirmation by, among other things, the mutual waivers and
certifications herein.

Acknowledgements.

The parties hereto intend for:

 

  (a) the Transaction to be a “securities contract” as defined in Section 741(7)
of Title 11 of the United States Code (the “Bankruptcy Code”), qualifying for
the protections under Section 555 of the Bankruptcy Code;

 

17



--------------------------------------------------------------------------------

  (b) a party’s right to liquidate the Transaction and to exercise any other
remedies upon the occurrence of any Event of Default under the Agreement with
respect to the other party to constitute a “contractual right” as defined in the
Bankruptcy Code;

 

  (c) Party A to be a “financial institution” within the meaning of
Section 101(22) of the Bankruptcy Code; and

 

  (d) all payments for, under or in connection with the Transaction, all
payments for the Shares and the transfer of such Shares to constitute
“settlement payments” as defined in the Bankruptcy Code.

Other Forwards:

Party A acknowledges that Party B has entered into a substantially identical
forward transaction for the Shares on the date hereof (the “Other Additional
Forward”) with an affiliate of J.P. Morgan Securities LLC (the “Other Forward
Counterparty”). Party A and Party B agree that if Party B designates a
Settlement Date with respect to the Other Additional Forward and for which Cash
Settlement or Net Share Settlement is applicable, and the resulting Unwind
Period for the Other Additional Forward coincides for any period of time with an
Unwind Period for the Transaction (the “Overlap Unwind Period”), Party B shall
notify Party A prior to the commencement of such Overlap Unwind Period of the
first Exchange Business Day and length of such Overlap Unwind Period, and,
subject to the immediately succeeding paragraph, Party A shall only be permitted
to purchase Shares to unwind its hedge in respect of the Transaction on every
other Exchange Business Day that is not a Suspension Day during such Overlap
Unwind Period, commencing on the second day of such Overlap Unwind Period.

Party A additionally acknowledges that Party B has entered into a substantially
identical forward transaction with respect to 12,865,497 Shares pursuant to a
confirmation dated as of June 6, 2013 (the “Other Base Confirmation”) with the
Other Forward Counterparty. Party A and Party B agree that if Party B designates
a Settlement Date under the Other Base Confirmation for which Cash Settlement or
Net Share Settlement is applicable, and the resulting Unwind Period under the
Other Base Confirmation coincides, or would coincide if not for the provisions
set forth under clause (y) below, for any period of time with an Unwind Period
for the Transaction (such period, the “Other Matching Unwind Period”), then
Party B shall notify Party A prior to the commencement of such Other Matching
Unwind Period of the first Exchange Business Day and the length of such Other
Matching Unwind Period and (x) if (and for so long as) the Other Matching Unwind
Period also coincides for any period of time with an Unwind Period under the
Base Confirmation, Party A shall only be permitted to purchase Shares to unwind
its hedge in respect of the Transaction on every other Exchange Business Day
that is not a Suspension Day during the Other Matching Unwind Period, commencing
on the second day of such Other Matching Unwind Period and (y) in all other
cases (including, for the avoidance of doubt, if the Unwind Period for the
Transaction coincides for any period of time with the Overlap Unwind Period and
the Other Matching Unwind Period but not with an Unwind Period under the Base
Confirmation), for the duration of the Other Matching Unwind Period, the Unwind
Period under this Confirmation shall not commence (or, if the Unwind Period
under this Confirmation has already commenced, such Unwind Period shall be
suspended) until the Exchange Business Day immediately following the date the
Other Matching Unwind Period ends. Party B shall promptly notify Party A of the
end of any Other Matching Unwind Period.

Severability.

If any term, provision, covenant or condition of this Confirmation, or the
application thereof to any party or circumstance, shall be held to be invalid or
unenforceable in whole or in part for any reason, the remaining terms,
provisions, covenants, and conditions hereof shall continue in full

 

18



--------------------------------------------------------------------------------

force and effect as if this Confirmation had been executed with the invalid or
unenforceable provision eliminated, so long as this Confirmation as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Confirmation and the deletion of such
portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of
Section 2, 5, 6 or 13 of the Agreement (or any definition or provision in
Section 14 to the extent that it relates to, or is used in or in connection with
any such Section) shall be so held to be invalid or unenforceable.

[Remainder of page intentionally left blank]

 

19



--------------------------------------------------------------------------------

Party B hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning a facsimile of the fully executed
Confirmation to Party A at (+1) 917-522-0458. Originals shall be provided for
your execution upon your request.

 

Yours faithfully, BARCLAYS CAPITAL INC.,
Acting solely as Agent in connection with the Transaction By:  

        /s/ Cory Terzis            

Name: Cory Terzis Title: Authorised Signatory

 

Confirmed as of the date first written above: THERMO FISHER SCIENTIFIC INC. By:
 

    /s/ Seth H. Hoogasian            

Name: Seth H. Hoogasian

Title: Senior Vice President, General Counsel and Secretary



--------------------------------------------------------------------------------

SCHEDULE I

FORWARD PRICE REDUCTION DATES AND AMOUNTS

 

Forward Price Reduction Date

  

Forward Price Reduction Amount

Trade Date

   USD 0.00

June 13, 2013

   USD 0.15

September 12, 2013

   USD 0.15

December 12, 2013

   USD 0.15

March 13, 2014

   USD 0.15

June 12, 2014

   USD 0.15

September 11, 2014

   USD 0.15

 

I-1



--------------------------------------------------------------------------------

ANNEX A

PRIVATE PLACEMENT PROCEDURES

 

(i) If Party B delivers the Restricted Shares pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Party B
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Party A; provided that if, on or
before the date that a Private Placement Settlement would occur, Party B has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(2) of the Securities Act for the sale by Party B
to Party A (or any affiliate designated by Party A) of the Restricted Shares or
the exemption pursuant to Section 4(1) or Section 4(3) of the Securities Act for
resales of the Restricted Shares by Party A (or any such affiliate of Party A)
or Party B fails to deliver the Restricted Shares when due or otherwise fails to
perform obligations within its control in respect of a Private Placement
Settlement, it shall be an Event of Default with respect to Party B and
Section 6 of the Agreement shall apply. The Private Placement Settlement of such
Restricted Shares shall include customary representations, covenants, blue sky
and other governmental filings and/or registrations, indemnities to Party A, due
diligence rights (for Party A or any designated buyer of the Restricted Shares
by Party A), opinions and certificates, and such other documentation as is
customary for private placement agreements, all reasonably acceptable to Party
A. In the case of a Private Placement Settlement, Party A shall, in its good
faith discretion, adjust the amount of Restricted Shares to be delivered to
Party A hereunder and/or the Forward Price in a commercially reasonable manner
to reflect the fact that such Restricted Shares may not be freely returned to
securities lenders by Party A and may only be saleable by Party A at a discount
to reflect the lack of liquidity in Restricted Shares. Notwithstanding the
Agreement or this Confirmation, the date of delivery of such Restricted Shares
shall be the Clearance System Business Day following notice by Party A to Party
B of the number of Restricted Shares to be delivered pursuant to this clause
(i). For the avoidance of doubt, delivery of Restricted Shares shall be due as
set forth in the previous sentence and not be due on the Settlement Date or
Termination Settlement Date that would otherwise be applicable.

 

(ii) If Party B delivers any Restricted Shares in respect of the Transaction,
Party B agrees that (i) such Shares may be transferred by and among Party A and
its affiliates and (ii) after the minimum “holding period” within the meaning of
Rule 144(d) under the Securities Act has elapsed after the applicable Settlement
Date, Party B shall promptly remove, or cause the transfer agent for the Shares
to remove, any legends referring to any transfer restrictions from such Shares
upon delivery by Party A (or such affiliate of Party A) to Party B or such
transfer agent of seller’s and broker’s representation letters customarily
delivered by Party A or its affiliates in connection with resales of restricted
securities pursuant to Rule 144 under the Securities Act, each without any
further requirement for the delivery of any certificate, consent, agreement,
opinion of counsel, notice or any other document, any transfer tax stamps or
payment of any other amount or any other action by Party A (or such affiliate of
Party A).

 

A-1